Citation Nr: 0507740	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  02-12 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania



THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for diplopia has been received.



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from July 1972 to August 1974.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a February 2002 rating action that 
denied the veteran's petition to reopen the claim for service 
connection for diplopia, and also denied service connection 
for a heart disorder, migraine headaches, alcohol and tobacco 
abuse, and gastroesophageal reflux disease (GERD).  A Notice 
of Disagreement (NOD) with the denials of service connection 
for diplopia, and for a heart disorder, migraine headaches, 
and alcohol and tobacco abuse was received in March and April 
2002, respectively.  A Statement of the Case (SOC) with 
respect to the heart, alcohol, and tobacco issues was issued 
in June 2002, and a Substantive Appeal with respect to the 
heart issue was received later in June 2002; that document 
also reflected an NOD with the denial of service connection 
for GERD; the veteran did not perfect an appeal of the 
migraine headaches and alcohol and tobacco abuse issues by 
filing a Substantive Appeal.  A SOC with respect to the 
diplopia and GERD issues was issued in August 2002, and a 
Substantive Appeal with respect to the diplopia issue was 
received later that month; the veteran did not perfect an 
appeal of the GERD issue by filing a Substantive Appeal.

In letters received in October 2002, the veteran withdrew his 
appeal with respect to all issues except that involving 
service connection for diplopia.  Hence, the petition to 
reopen the claim for service connection for diplopia is the 
only issue remaining in appellate status.

In his June and August Substantive Appeals, the veteran 
requested a Board hearing in Washington, D.C.  By letter of 
September 2002, the Board notified the veteran of a Board 
hearing that had been scheduled for him in Washington, D.C. 
for a date in January 2003.  By letter of October 2002, the 
veteran canceled the Board hearing.       

In October 2003, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  A Supplemental SOC (SSOC) was issued in October 
2004, reflecting the RO's continued denial of service 
connection for diplopia.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The RO denied service connection for diplopia by rating 
action of November 1975; the veteran was notified of the 
denial by letter that same month, but did not appeal.

3.  The evidence received since the November 1975 denial is 
either duplicative or cumulative of evidence previously 
considered, or does not bear directly and substantially upon 
the specific matter under consideration, and is not, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the claim.  


CONCLUSIONS OF LAW

1.  The November 1975 rating action denying service 
connection for diplopia is final.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§  3.104(a), 20.302(a), 20.1103(a) (2004).

2.  The evidence received since the November 1975 denial is 
not new and material, and the claim is not reopened.  
38 U.S.C.A.§  7105 (West 2002); 38 C.F.R.             § 
3.156(a) (as in effect prior to August 29, 2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2004).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify him 
what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

With respect to the petition to reopen the claim for service 
connection for diplopia, the Board notes that the VCAA 
expressly provides that nothing therein shall be construed to 
require the VA to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108 (see 38 U.S.C. 
§ 5103A(f)).  However, duties to notify (including those 
imposed by the VCAA) and pre-VCAA duties to assist are 
nonetheless owed the veteran.  As explained below, the Board 
finds that such duties are met in the instant case.

In the April and October 2001 RO letters, the February 2002 
rating action, the April 2002 RO letter, the August 2002 SOC, 
the September 2002 and March 2004 RO letters, and the 
December 2004 SSOC, the veteran was variously notified of the 
law and regulations governing entitlement to the benefit 
sought on appeal, the evidence that would substantiate his 
claim, and the evidence that had been considered in 
connection with his appeal.  Thus, the Board finds that he 
has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit information and evidence.  

Additionally, the Board notes that the October 2001 and March 
2004 RO letters, as well as the SOC and SSOC, variously 
informed the veteran of what the evidence had to show to 
establish entitlement to the benefit he sought; what 
information or evidence VA still needed from him; what 
evidence VA had retrieved and considered in his claim; what 
evidence he had to furnish; what he had to do to obtain 
assistance from VA in connection with his appeal; and that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave the VA enough 
information about such records so that it could request them 
from the person or agency that had them.  In addition, the 
latter 2001 and 2004 RO letters specifically informed the 
appellant of the VCAA's requirements, and notified him that 
he could help with his claim by informing the VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  Accordingly, the Board finds that the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence will be retrieved by the VA has 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board points out that the regulations implementing the 
VCAA include a revision of the provisions of 38 C.F.R. 
§ 3.156.  However, the revised version of 38 C.F.R. 
§ 3.156(a) is only applicable to claims filed on and after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Because the petition to reopen the claim in this 
appeal was filed in February 2001, the Board will apply the 
former version of 38 C.F.R. § 3.156(a) effective for claims 
filed prior to August 29, 2001.  While the Board notes that, 
in the SOC, the RO erroneously cited the revised version of 
38 C.F.R. § 3.156(a) effective on and after August 29, 2001 
in finding that new and material evidence had not been 
received to reopen the claim, the Board finds that the 
veteran is not prejudiced by the Board's application of the 
correct version of 38 C.F.R. § 3.156(a) in adjudicating this 
appeal, in the first instance.  In this regard, the Board 
emphasizes that the correct, former version of 38 C.F.R. 
§ 3.156(a) applies more liberal criteria in determining what 
constitutes the new and material evidence required to reopen 
a finally-adjudicated claim.  However, as explained below, 
because the Board finds (as did the RO) that the criteria for 
reopening are not met, the outcome of the claim would be the 
same regardless of which version of 38 C.F.R. § 3.156 was 
applied.  Hence, a remand for the RO to consider the correct 
criteria, in the first instance, would be pointless and would 
not result in a determination favorable to him.  See 
VAOGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed. Reg. 49747 
(1992).  

Also pertinent to the VCAA's notice requirements, the Board 
points out that, in the recent decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify a veteran of: (1) the evidence that is 
needed to substantiate a claim(s); (2) the evidence, if any, 
to be obtained by VA; (3) the evidence, if any, to be 
provided by a claimant; and (4) a request by VA that the 
claimant provide any evidence in his possession that pertains 
to the claim(s).  As indicated above, all four content of 
notice requirements have been met in this case.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the VA Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  
In the case now before the Board, no single document meeting 
all of the VCAA's notice requirements was provided prior to 
the February 2002 rating action on appeal.  In any event, the 
Board finds that any lack of full, pre-adjudication notice in 
this case does not prejudice the veteran in any way.  

As indicated above, the rating action, several RO letters, 
the SOC, and the SSOC issued between 2002 and 2004 have 
repeatedly explained to the veteran what was needed to 
substantiate his claim.  As a result of RO development and 
the Board Remand, comprehensive documentation, identified 
below, has been associated with the claims file and 
considered in evaluating the veteran's appeal.  The RO most 
recently readjudicated the veteran's claim in December 2004 
on the basis of all the evidence of record, as reflected in 
the SSOC.

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO, on its own initiative as well 
as pursuant to the Board Remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claim, to include 
obtaining extensive post-service VA and private medical 
records from 1975 to 2003.  The veteran has submitted copies 
of service and post-service private medical records, and he 
cancelled his scheduled testimony at a Board hearing.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.  
Thus, the Board is aware of no circumstances in this matter 
that would put the VA on notice of the existence of any 
additional relevant evidence that, if obtained, would provide 
a basis to reopen that claim.  See McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995)
 
Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  
Refractive error of the eye as such is not a disease within 
the meaning of applicable legislation providing VA 
compensation benefits.  38 C.F.R. § 3.303(c) (2004).

By rating action of November 1975, the RO denied service 
connection for diplopia on the grounds that the eye 
disability manifested in service as diplopia constituted no 
more than refractive error of the eye, which is not a disease 
for which service connection may be established.   The 
evidence considered at that time included the service medical 
records, which showed convergence insufficiency with V-
pattern exotropia, felt to be a functional disturbance, on 
June 1973 ophthalmologic examination, and eyeglasses were 
prescribed.  The diagnosis of convergence insufficiency was 
confirmed on July 1974 ophthalmological examination, just 
prior to separation from service.  April 1975 post-service VA 
eye clinical outpatient records show continuing evaluation of 
the veteran for convergence insufficiency; that disorder, as 
well as myopia with astigmatism and exophoria-tropia, were 
diagnosed on September 1975 VA ophthalmologic examination.  
The veteran was notified of the November 1975 rating action 
by letter the same month, but he did not appeal.  

Because the veteran did not initiate an appeal of the 
November 1975 denial within one year of the notification of 
that rating action, that decision is final as to the evidence 
then of record, and is not subject to revision on the same 
factual basis.    38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.  As indicated 

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

With respect to attempts to reopen previously-denied claims 
pursuant to 38 C.F.R. § 3.156(a) (for claims filed prior to 
August 29, 2001), new and material evidence means evidence 
not previously submitted to agency decision-makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  This 
analysis is undertaken by comparing newly-received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial pertinent to 
this claim was the November 1975 denial of service 
connection.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In this case, the evidence added to the record since the 
final, unappealed November 1975 rating action includes VA and 
private medical records showing continuing post-service 
treatment and evaluation of the veteran for visual 
disturbance including diplopia, assessed on several VA 
ophthalmologic evaluations from 2000 to 2002 to be a 
manifestation of convergence insufficiency.  The report of a 
May 2003 VA neurological evaluation includes the physician's 
notation that the veteran's diplopia was stable for 
approximately the last 30 years.      

The Board finds that the medical evidence added to the record 
since November 1975 is "new," in the sense that it was not 
previously before agency decisionmakers.  However, such 
evidence only continues to show that the veteran has diplopia 
as a manifestation of convergence insufficiency, a refractive 
error of the eye that is not a disease for which service 
connection may be established.  As such, it is redundant of 
the evidence of record at the time of the last prior final 
denial of the claim, and nothing therein, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Thus, the Board finds that 
the additional medical evidence received is not "material" 
for purposes of reopening the claim.  

The Board also points out that the veteran's assertions as to 
the relationship between his diplopia and military service 
provide no basis to reopen the claim.  The veteran's current 
assertions appear to merely repeat those made in connection 
with the prior denial.  In any event, the Board points out 
that, as a layman without the appropriate medical training 
and expertise, the veteran simply is not competent to provide 
a probative opinion on a medical matter.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, where, 
as here, resolution of the issue on appeal turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously-disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

As new and material evidence has not been received, the Board 
finds that the previously denied claim for service connection 
for diplopia is not reopened, and the appeal must be denied.  
As the veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reopen the finally-
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for diplopia has not been received, the appeal is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


